             Case 1:20-cv-05179 Document 1 Filed 07/07/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                - v. -

$485,821.65 IN UNITED STATES
CURRENCY FORMERLY ON DEPOSIT
IN JPMORGAN CHASE BANK, N.A.,
ACCOUNT 209715972, HELD IN THE                       VERIFIED CIVIL COMPLAINT
NAME OF “RFTR CORPORATION,”                              FOR FORFEITURE
AND ALL FUNDS TRACEABLE
THERETO,                                                       20 Civ. _______
and
$434,122.61 IN UNITED STATES
CURRENCY FORMERLY ON DEPOSIT
IN JPMORGAN CHASE BANK, N.A.,
ACCOUNT 519888635, HELD IN THE
NAME OF “MOOSHAD CONSULTING
NYC, INC.,” AND ALL FUNDS
TRACEABLE THERETO,

                         Defendants-in-rem.



       Plaintiff United States of America, by its attorney, Audrey Strauss, Acting United States

Attorney for the Southern District of New York, for its verified civil complaint, alleges, upon

information and belief, as follows:

       1.      This action is brought pursuant to Title 18, United States Code, Sections

981(a)(1)(A) and 981(a)(1)(C) by the United States of America seeking the forfeiture of the

following:

               a. $485,821.65 in United States currency formerly on deposit in JP
                  Morgan Chase Bank, N.A. (“JPMC”), Account 209715972, held
                  in the name of “RFTR CORPORATION,” (the “RFTR
                  Account”); and

               b. $434,122.61 in United States currency formerly on deposit in JP
                  Morgan Chase Bank, N.A. Account 519888635, held in the
            Case 1:20-cv-05179 Document 1 Filed 07/07/20 Page 2 of 10



                   name of “MOOSHAD              Consulting    NYC,     Inc.,”   (the
                   “MOOSHAD Account”)

(hereinafter, collectively referred to as the “Defendants-in-rem”).

                             I.   JURISDICTION AND VENUE

       2.      This Court has original jurisdiction over this forfeiture action pursuant to Title 28,

United States Code, Sections 1345 and 1355.

       3.      Venue is proper in this district pursuant to Title 28, United States Code, Section

1395, because the Defendants-in-rem are currently held in the Seized Asset Deposit Fund Account

of the United States Marshals Service (the “USMS”) located within the judicial district for the

Southern District of New York. Venue is also proper pursuant to Title 28, United States Code,

Section 1355 (b)(1)(A), because the acts and omissions giving rise to the forfeiture took place in

the Southern District of New York.

                     II.    PROBABLE CAUSE FOR FORFEITURE

       4.      As set forth below, there is probable cause to believe that the Defendants-in-rem

are subject to forfeiture pursuant to (i) Title 18, United States Code, Section 981(a)(1)(A) as

property involved in money laundering, in violation of Title 18, United States Code, Sections 1956

and 1957; and (ii) pursuant to Title 18, United States Code, Section 981(a)(1)(C) as proceeds

traceable to mail and wire fraud, in violation of Title 18, United States Code, Sections 1341 and

1343, or property traceable thereto.

       5.      This action arises out of an investigation of SALVATORE ARENA (hereinafter,

“ARENA”), which was conducted by Special Agents with the United States Attorney’s Office of

the Southern District of New York (“USAO-SDNY”); Criminal investigators with the New York

State Division of Taxation and Finance (“NYSDTF”); Special Agents with the U.S. Treasury

Inspector General for Tax Administration (“TIGTA”); and investigators from the New York City
             Case 1:20-cv-05179 Document 1 Filed 07/07/20 Page 3 of 10



Department of Taxation and Finance. On or about August 23, 2019, ARENA pled guilty before

the Honorable Katherine Polk Failla, United States District Judge for the Southern District of New

York to charges of mail fraud, wire fraud, and money laundering.

       6.      The investigation of ARENA, revealed, among other things, the following:

                     Background Regarding Federal and State Tax Payments

               a.      State taxpayers in New York may make payments to the New York State

Department of Taxation and Finance (“NYSDTF”) for state tax amounts that such taxpayers expect

to owe for a particular period (“Estimated Tax”). Such payments may be made on a periodic basis,

e.g., monthly or quarterly. Federal taxpayers may make similar Estimated Tax payments with

respect to anticipated federal tax amounts.

               b.      When calculating a taxpayer’s tax liability for a given year, federal and state

tax authorities base their calculations of any tax due in part on Estimated Tax payments that have

been credited to a taxpayer’s tax account. If prior Estimated Tax payments exceed the amount of

tax owed by a taxpayer for a particular year, the taxpayer may be entitled to a refund of any excess

amount. Refunds to taxpayers may take several forms, including wire transfers to a taxpayer’s

bank account or checks mailed to the taxpayer’s physical address.

                           ARENA’s Employment as a Tax Accountant

               c.      From at least in or about 1999, up to and including September 2018,

ARENA was employed by a particular accounting firm (the “Accounting Firm”) located in

Manhattan.

               d.      While employed at the Accounting Firm, ARENA purported to provide tax

and other services to certain of the Accounting Firm’s clients, as well as certain of his own clients.

               e.      ARENA’s duties at the Accounting Firm involved, among other things,
            Case 1:20-cv-05179 Document 1 Filed 07/07/20 Page 4 of 10



preparing various kinds of tax returns, including corporate and individual tax returns, and

facilitating tax payments.

                                  ARENA’s Fraudulent Scheme

               f.      During the period from in or about January 2014, up to and including in or

about March 2019, ARENA engaged in a fraudulent scheme whereby he induced clients to provide

funds that he thereafter misappropriated.

       7.      A review of records obtained from the Accounting Firm, JPMC, and federal, state,

and local tax authorities revealed, among other things, the following:

               a.      During the period from in or about January 2014 through the present,

ARENA requested that certain clients deliver to him checks for the payment of federal and state

taxes, for the purpose of allowing ARENA to make estimated tax payments on the clients’ behalf.

               b.      Instead of submitting checks provided by those clients as tax payments

credited against the clients’ tax accounts, however, ARENA diverted the funds to make tax

payments credited against his own tax accounts.

               c.      ARENA subsequently requested and received tax refund checks, the

amounts of which were based, in part, on tax payments credited against ARENA’s tax accounts.

ARENA cashed or deposited those tax refund checks, thereby laundering the proceeds of his fraud

by disguising such proceeds as refunds for prior overpayments of his taxes.

               d.      Additionally, during the period from in or about January 2014 through the

present, ARENA requested that certain clients remit funds to accounts for particular corporations

he controlled, which were held at JPMC, for the purpose of allowing ARENA to make tax

payments credited against the clients’ tax accounts. Instead of using funds received from clients

to make tax payments on behalf of those clients, ARENA retained the funds for his own personal
               Case 1:20-cv-05179 Document 1 Filed 07/07/20 Page 5 of 10



use.

       8.       The financial records obtained from JPMC revealed that ARENA was a signatory

for bank accounts held on behalf of several companies, including, among others: (i) RFTR

Corporation (“RFTR”) and (ii) MOOSHAD Consulting NYC, Inc. (“MOOSHAD”). Records

from those companies revealed that ARENA made transfers between and among accounts held by

those and other corporations.

       9.       Communications between ARENA and clients of the Accounting Firm revealed

that, in connection with the conduct described above, ARENA directed clients to remit funds into

the accounts held at JPMC on behalf of RFTR and MOOSHAD.

       10.      Specifically, financial records obtained during the course of this investigation

concerning the RFTR Account revealed, in substance and in part, the following:

                a.     The RFTR Account was opened in or about May 2013.

                b.     During the period from approximately on or about November 1, 2013,

through approximately on or about November 1, 2018, although approximately $670,450 was

received in the RFTR Account from clients for the purpose of making tax payments, only

approximately $25,884 was paid to federal or state tax authorities from the RFTR Account during

that period.

                c.     From on or about November 1, 2013, through approximately on or about

November 1, 2018, ARENA used the RFTR Account to make personal purchases and pay his own

expenses, including travel to Australia and Italy, as well as purchases of food, wine, and expensive

clothing.

       11.      Similarly, financial records obtained during the course of the investigation

concerning the MOOSHAD Account revealed, in substance and in part, the following:
             Case 1:20-cv-05179 Document 1 Filed 07/07/20 Page 6 of 10



               a.      The MOOSHAD Account was opened in or about October 2013.

               b.      During the period from approximately on or about November 1, 2013,

through approximately on or about November 1, 2018, although approximately $250,778 was

received in the MOOSHAD Account from clients for the purpose of making tax payments, only

approximately $148,550.56 was paid to federal or state tax authorities from the MOOSHAD

Account during that period.

               c.      From on or about November 1, 2013, through approximately on or about

November 1, 2018, ARENA used the MOOSHAD Account to make personal purchases and pay

his own expenses.

       12.     During the course of the investigation, the Government learned: (i) from New York

State corporate records that ARENA’s home address (“Address-1”) is listed as the business address

for RFTR and MOOSHAD; (ii) from financial records obtained from JPMC that Address-1 is the

address associated with the RFTR Account and the MOOSHAD Account; and (iii) that, based on

information obtained from the Accounting Firm, ARENA continued to solicit clients following his

termination from the Accounting Firm in or about September 2018, and that ARENA continued to

purport to provide tax services to clients from Address-1 using the RFTR Account and/or the

MOOSHAD Account.

       13.     On or about March 19, 2019, the Honorable Judge James L. Cott, United States

Magistrate Judge for the Southern District of New York, issued a seizure warrant captioned 19

Mag. 2699 for the Defendants-in-rem. A copy of the seizure warrant is attached hereto as Exhibit

A, and is incorporated by reference as if set forth fully herein.

       14.     As a result of the above-described investigation, on or about June 21, 2019, an

Information, 19 Cr. 465 (KPF) (the “Information”), was filed in three counts, charging ARENA
              Case 1:20-cv-05179 Document 1 Filed 07/07/20 Page 7 of 10



with mail fraud, in violation of Title 18, United States Code, Sections 1341 and 2 (“Count One”);

money laundering, in violation of Title 18, United States Code, Sections 1956(a)(1)(B) and 2

(“Count Two”); and wire fraud, in violation of Title 18, United States Code, Sections 1343 and 3

(“Count Three”). The Information is attached hereto as Exhibit B, and is incorporated by reference

as if set forth fully herein.

        15.     On or about August 23, 2019, pursuant to a plea agreement with the Government,

ARENA pled guilty before the Honorable Katherine Polk Failla, United States District Judge for

the Southern District of New York, to Counts One through Three of the Information.

        16.     Accordingly, the Defendants-in-rem are subject to forfeiture to the United States as

property involved in money laundering and proceeds traceable to mail fraud and wire fraud.

                                III. CLAIMS FOR FORFEITURE

                         Forfeiture Under 18 U.S.C. § 981(a)(1)(A)
 (Property Involved in a Transaction or Attempted Transaction in Violation of 18 U.S.C. §
                  1956 or 1957 or Property Traceable to Such Property)

        17.     Paragraphs 1 through 15 of this Complaint are repeated and re-alleged as if fully

set forth herein.

        18.     Pursuant to Title 18, United States Code, Section 981(a)(1)(A), any property, real

or personal, involved in a transaction or attempted transaction in violation of Title 18, United States

Code, Section 1956 or 1957, or any property traceable to such property, is subject to forfeiture to

the United States.

        19.     By reason of the foregoing, the Defendants-in-rem are subject to forfeiture to the

United States pursuant to Title 18, United States Code, Section 981(a)(1)(A), as property involved

in a money laundering transaction or an attempted money laundering transaction, in violation of

Title 18, United States Code, Section 1956 or 1957, or as property traceable to such property.
              Case 1:20-cv-05179 Document 1 Filed 07/07/20 Page 8 of 10



                        Forfeiture Under 18 U.S.C. § 981(a)(1)(C)
  (Property Constituting or Derived from Proceeds Traceable to a Violation of 18 U.S.C.
                §§ 1341 and 1343, or Property Traceable to Such Property)

        20.      Paragraphs 1 through 15 of this Complaint are repeated and re-alleged as if fully

set forth herein.

        21.      Pursuant to Title 18, United States Code, Section 981(a)(1)(C), any property, real

or personal, which constitutes or is derived from proceeds traceable to a violation of any offense

constituting “specified unlawful activity” as defined in section 1956(c)(7) of this title, or a

conspiracy to commit such offense.

        22.      For purposes of Title 18, United States Code, Section 1956, “specified unlawful

activity” includes wire fraud, in violation of 18 U.S.C. § 1343 and mail fraud, in violation of 18

U.S.C. § 1341.

        23.      By reason of the foregoing, the Defendants-in-rem are subject to forfeiture to the

United States pursuant to Title 18, United States Code, Section 981(a)(1)(C), as property

constituting or derived from proceeds traceable to a violation of Title 18, United States Code,

Sections 1341 and 1343, or as property traceable to such property.

        WHEREFORE, plaintiff United States of America prays that process issue to enforce the

forfeiture of the Defendants-in-rem and that all persons having an interest in the Defendants-in-

rem be cited to appear and show cause why the forfeiture should not be decreed, and that this Court

decree forfeiture of the Defendants-in-rem to the United States of America for disposition
             Case 1:20-cv-05179 Document 1 Filed 07/07/20 Page 9 of 10



according to law, and that this Court grant plaintiff such further relief as this Court may deem just

and proper, together with the costs and disbursements of this action.

Dated: New York, New York
       July 7, 2020

                                              AUDREY STRAUSS
                                              Acting United States Attorney
                                              Southern District of New York

                                              Attorney for Plaintiff United States of America




                                      By:
                                              Jarrod L. Schaeffer
                                              Assistant United States Attorney
                                              Southern District of New York
                                              One St. Andrew’s Plaza
                                              New York, New York 10007
                                              Tel.: (212) 637-2270
           Case 1:20-cv-05179 Document 1 Filed 07/07/20 Page 10 of 10




                                        VERIFICATION


STATE OF NEW YORK             )
COUNTY OF NEW YORK            )
SOUTHERN DISTRICT OF NEW YORK )
ss.

        DA YID FUSCO, pursuant to Title 28, United States Code, Section 1746, hereby declares

under penalty of perjury that he is a Special Agent with the United States Attorney's Office for the

Southern District of New York; that he has read the foregoing Verified Complaint and knows the

contents thereof; that the same is true to the best of his knowledge, information, and belief; and

that the sources of his information and the grounds of his belief are his personal involvement in

the investigation, as well as conversations with and documents prepared by law enforcement

officers and others.

       Executed on July 6, 2020.



                                         ~~
                                              DAVID FUSCO
                                              Special Agent
                                              United States Attorney's Office for the
                                              Southern District of New York
Case 1:20-cv-05179 Document 1-1 Filed 07/07/20 Page 1 of 4




                        Exhibit A
Case 1:20-cv-05179 Document 1-1 Filed 07/07/20 Page 2 of 4
Case 1:20-cv-05179 Document 1-1 Filed 07/07/20 Page 3 of 4
Case 1:20-cv-05179 Document 1-1 Filed 07/07/20 Page 4 of 4
Case 1:20-cv-05179 Document 1-2 Filed 07/07/20 Page 1 of 7




                        Exhibit B
Case
 Case1:19-cr-00465-KPF
       1:20-cv-05179 Document
                       Document
                              1-211Filed
                                     Filed
                                         07/07/20
                                           06/21/19Page
                                                    Page2 of
                                                          1 of
                                                             76
Case
 Case1:19-cr-00465-KPF
       1:20-cv-05179 Document
                       Document
                              1-211Filed
                                     Filed
                                         07/07/20
                                           06/21/19Page
                                                    Page3 of
                                                          2 of
                                                             76
Case
 Case1:19-cr-00465-KPF
       1:20-cv-05179 Document
                       Document
                              1-211Filed
                                     Filed
                                         07/07/20
                                           06/21/19Page
                                                    Page4 of
                                                          3 of
                                                             76
Case
 Case1:19-cr-00465-KPF
       1:20-cv-05179 Document
                       Document
                              1-211Filed
                                     Filed
                                         07/07/20
                                           06/21/19Page
                                                    Page5 of
                                                          4 of
                                                             76
Case
 Case1:19-cr-00465-KPF
       1:20-cv-05179 Document
                       Document
                              1-211Filed
                                     Filed
                                         07/07/20
                                           06/21/19Page
                                                    Page6 of
                                                          5 of
                                                             76
Case
 Case1:19-cr-00465-KPF
       1:20-cv-05179 Document
                       Document
                              1-211Filed
                                     Filed
                                         07/07/20
                                           06/21/19Page
                                                    Page7 of
                                                          6 of
                                                             76
